UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-30901 SUPPORT.COM, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 94-3282005 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 1900 Seaport Boulevard, 3rd Floor Redwood City, CA 94063 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (650)556-9440 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.):YesoNo x On April30, 2011, 48,483,736 shares of the Registrant’s Common Stock, $0.0001 par value, were outstanding. INDEX SUPPORT.COM, INC. FORM10-Q QUARTERLY PERIOD ENDED MARCH31, 2011 INDEX Page PartI. Financial Information Item1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at March31, 2011 and December31, 2010 3 Condensed Consolidated Statements of Operations for the three months ended March31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the three months ended March31, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 24 PartII. Other Information Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item6. Exhibits 33 Signature 34 ExhibitIndex 35 2 INDEX PARTI. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SUPPORT.COM, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March31, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Prepaid expenses and other current assets Total current assets Long-term investments Property and equipment, net Goodwill Purchased technology, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Other accrued liabilities Deferred revenue Total current liabilities Other long-term liabilities Total Liabilities Commitments and contingencies Stockholders’ equity: Common stock 5 5 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Derived from the December31, 2010 audited Consolidated Financial Statements included in the Annual Report on Form10-K, as filed with the Securities and Exchange Commission on March11, 2011. See accompanying notes. 3 INDEX SUPPORT.COM, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Revenue: Services $ $ Software and other Total revenue Cost of revenue: Cost of services Cost of software and other Total cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization of intangible assets 83 88 Total operating expenses Loss from operations (3,293 ) (4,327 ) Interest income and other, net Loss from continuing operations, before income taxes (3,143 ) (4,141 ) Income tax provision 2 12 Loss from continuing operations, after income taxes (3,145 ) (4,153 ) Income (loss) from discontinued operations, after income taxes 3 (5 ) Net loss $ ) $ ) Basic and diluted earnings per share: Loss from continuing operations $ ) $ ) Income (loss) from discontinued operations (0.00 ) Basic and diluted net loss per share $ ) $ ) Shares used in computing basic and diluted net loss per share See accompanying notes. 4 INDEX SUPPORT.COM, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Three Months Ended March 31, Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 91 Amortization of premiums and discounts on investments Amortization of purchased technology 20 21 Amortization of intangible assets 83 88 Realized loss on auction-rate securities put option re-valuation — Realized gain on auction-rate securities — (472 ) Stock-based compensation Changes in assets and liabilities: Accounts receivable, net (726 ) (125 ) Prepaid expenses and other current assets (186 ) Other long-term assets (56 ) (8 ) Accounts payable (167 ) 10 Accrued compensation Other accrued liabilities Other long-term liabilities (62 ) (15 ) Deferred revenue Net cash used in operating activities (1,166 ) (1,202 ) Investing Activities: Purchases of property and equipment (78 ) (72 ) Purchases of investments (17,452 ) (11,512 ) Sales of investments Maturities of investments Net cash provided by investing activities Financing Activities: Proceeds from issuances of common stock 34 Net cash provided by financing activities 34 Net increase (decrease) in cash and cash equivalents (12 ) Effect of exchange rate changes on cash and cash equivalents 9 0 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental schedule of cash flow information: Income taxes paid (refunded) $
